--------------------------------------------------------------------------------

Exhibit 10.2

 
EXECUTION VERSION
 


GUARANTY




THIS GUARANTY (this “Guaranty”), dated as of November 2, 2011, is made and given
by each of the guarantors signatory hereto (each a “Guarantor” and collectively,
the “Guarantors”), in favor of U.S. BANK NATIONAL ASSOCIATION, a national
banking association, in its capacity as Administrative Agent for the Lenders
under the Credit Agreement described below (the “Administrative Agent”).


RECITALS


A.           Cabela’s Incorporated, a Delaware corporation (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”), and U.S. Bank National
Association, as lead arranger, sole book runner, swing line lender and a letter
of credit issuer, have entered into, or will enter into, a Credit Agreement of
even date herewith (as amended, restated, or otherwise modified from time to
time, the “Credit Agreement”).


B.           It is a condition precedent to the obligation of the Lenders to
extend credit accommodations pursuant to the terms of the Credit Agreement that
this Guaranty be executed and delivered by the Guarantors.


C.           The Guarantors expect to derive benefits from the extension of
credit accommodations to the Borrower by the Lenders and find it advantageous,
desirable and in their best interests to execute and deliver this Guaranty to
the Administrative Agent and the Lenders.


NOW, THEREFORE, in consideration of the credit accommodations to be extended to
the Borrower and for other good and valuable consideration, each Guarantor
hereby covenants and agrees with the Administrative Agent as follows:


Section 1.                      Defined Terms.


(a)           As used in this Guaranty, the following terms have the following
meanings:


“Administrative Agent”: As defined in the opening paragraph hereof.


“Borrower”: As defined in Recital A hereof.


“Credit Agreement”: As defined in Recital A hereof.


“Guarantors”:  As defined in the opening paragraph hereof.


“Lenders”:  As defined in Recital A hereof.


“Obligations”:  All indebtedness, liabilities, and obligations of the Borrower
to the Administrative Agent and any Lenders of every kind, nature, or
description under the Credit Agreement or any other Loan Document, including the
“LC Obligations” (as defined in the Credit Agreement), all obligations in
connection with “Cash Management Services” (as defined in the Credit Agreement),
all “Rate Management Obligations” (as defined in the Credit Agreement) and all
other “Obligations” as defined in the Credit Agreement, and any other
obligations of the Borrower on any promissory note or notes under the Credit
Agreement and any note or notes hereafter issued in substitution or replacement
thereof, in all of the foregoing cases whether due or to become due, and whether
now existing or hereafter arising or incurred.
 
 
 

--------------------------------------------------------------------------------

 
 
“Person”:  Any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, firm, association, trust,
unincorporated organization, government, governmental agency or political
subdivision, or any other entity, whether acting in an individual, fiduciary, or
other capacity.


(b)           All other terms used in this Guaranty that are not specifically
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.


Section 2.                      The Guaranty.  Each Guarantor hereby jointly and
severally, absolutely and unconditionally guarantees to the Administrative Agent
and the Lenders the payment when due (whether at a stated maturity or earlier by
reason of acceleration or otherwise) and performance of the Obligations.  As
used in this subsection:  (i) the term “Applicable Insolvency Laws” means the
laws of the United States of America or of any State, province, nation or other
governmental unit relating to bankruptcy, reorganization, arrangement,
adjustment of debts, relief of debtors, dissolution, insolvency, fraudulent
transfers or conveyances or other similar laws (including, without limitation,
11 U.S.C. §547, §548, §550 and other “avoidance” provisions of Title 11 of the
United States Code) as applicable in any proceeding in which the validity and/or
enforceability of this Guaranty or any Specified Lien is in issue; and (ii)
“Specified Lien” means any security interest, mortgage, lien or encumbrance
securing this Guaranty, in whole or in part.  Notwithstanding any other
provision of this Guaranty, if, in any proceeding, a court of competent
jurisdiction determines that this Guaranty or any Specified Lien would, but for
the operation of this Section, as to any Guarantor, be subject to avoidance
and/or recovery or be unenforceable by reason of Applicable Insolvency Laws,
this Guaranty and each such Specified Lien shall, as to such Guarantor, be valid
and enforceable only to the maximum extent that would not cause this Guaranty or
such Specified Lien to be subject to avoidance, recovery or
unenforceability.  To the extent that any payment to, or realization by, the
Administrative Agent or any Lender on the guaranteed Obligations exceeds the
limitations of this Section and is otherwise subject to avoidance and recovery
in any such proceeding, the amount subject to avoidance shall in all events be
limited to the amount by which such actual payment or realization exceeds such
limitation, and this Guaranty as limited shall in all events remain in full
force and effect and be fully enforceable against the relevant Guarantor.  This
Section is intended solely to reserve the rights of the Administrative Agent and
each Lender hereunder against each Guarantor in such proceeding to the maximum
extent permitted by Applicable Insolvency Laws and no Guarantor, the Borrower
nor any other guarantor of the Obligations nor any Person shall have any right,
claim or defense under this Section that would not otherwise be available under
Applicable Insolvency Laws in such proceeding.
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3.                      Continuing Guaranty.  This Guaranty is an
absolute, unconditional, and continuing guaranty of payment and performance of
the Obligations, and, except as otherwise set forth in the Credit Agreement, the
obligations of the Guarantors hereunder shall not be released, in whole or in
part, by any action or thing that might, but for this Section 3, be deemed a
legal or equitable discharge of a surety or guarantor, other than irrevocable
payment and performance in full of the Obligations.  No notice of the
Obligations to which this Guaranty may apply or of any renewal or extension
thereof need be given to the Guarantors, and none of the foregoing acts shall
release any Guarantor from liability hereunder.  Each Guarantor hereby expressly
waives (a) demand of payment, presentment, protest, notice of dishonor,
nonpayment, or nonperformance on any and all forms of the Obligations;
(b) notice of acceptance of this Guaranty and notice of any liability to which
it may apply; (c) all other notices and demands of any kind and description
relating to the Obligations now or hereafter provided for by any agreement,
statute, law, rule, or regulation; and (d) any and all defenses of the Borrower
pertaining to the Obligations except for the defense of discharge by
payment.  Except as otherwise set forth in the Credit Agreement, no Guarantor
shall be exonerated with respect to its liabilities under this Guaranty by any
act or thing except irrevocable payment and performance of the Obligations, it
being the purpose and intent of this Guaranty that the Obligations constitute
the direct and primary obligations of the Guarantors and that the covenants,
agreements, and all obligations of the Guarantors hereunder be absolute,
unconditional, and irrevocable.  The Guarantors shall be and remain liable for
any deficiency remaining after foreclosure of any mortgage, deed of trust, or
security agreement securing all or any part of the Obligations, whether or not
the liability of the Borrower or any other Person for such deficiency is
discharged pursuant to statute, judicial decision, or otherwise.


Section 4.                      Other Transactions.  The Administrative Agent is
expressly authorized to undertake, and each Guarantor hereby waives any
requirement to receive notice of, any of the following actions: (a) the
exchange, surrender, or release with or without consideration of any or all
collateral and security that is at any time placed with the Administrative Agent
by the Borrower or by any other Person, the forwarding or delivery of any or all
such collateral and security directly to the Borrower for collection and
remittance or for credit, or the collection of the same in any other manner
without notice to any Guarantor and (b) the amendment, modification, extension,
increase, or supplementation of the Credit Agreement, any note or other
instrument evidencing the Obligations or any part thereof, and any other
agreement with respect to the Obligations, the waiver of compliance by the
Borrower or any other Person with the respective terms thereof, and the
settlement or compromise of any of the Obligations without notice to any
Guarantor and without in any manner affecting the absolute liabilities of the
Guarantors hereunder.  No invalidity, irregularity, or unenforceability of all
or any part of the Obligations, any security therefor, or other recourse with
respect thereto shall affect, impair, or be a defense to this Guaranty. The
liabilities of the Guarantors hereunder shall not be affected or impaired by any
failure, delay, neglect, or omission on the part of the Administrative Agent or
any Lender to realize upon any of the Obligations, or upon any collateral or
security for any or all of the Obligations, nor by the taking by the
Administrative Agent of (or the failure to take) any other guaranty or
guaranties to secure the Obligations, nor by the taking by the Administrative
Agent of (or the failure to take or the failure to perfect its security interest
in or other lien on) collateral or security of any kind.  No act or omission of
the Administrative Agent or any Lender, whether or not such action or failure to
act varies or increases the risk of, or affects the rights or remedies of, any
Guarantor shall affect or impair the obligations of the
 
 
 
3

--------------------------------------------------------------------------------

 
Guarantors hereunder.  Each Guarantor acknowledges that this Guaranty is in
effect and binding without reference to whether this Guaranty is signed by any
other Person or Persons, that possession of this Guaranty by the Administrative
Agent shall be conclusive evidence of due delivery hereof by the Guarantors, and
that this Guaranty shall continue in full force and effect, as to both
Obligations then existing and Obligations thereafter created, notwithstanding
the release of or extension of time to any other guarantor of the Obligations or
any part thereof.


Section 5.                      Actions Not Required.  Each Guarantor hereby
waives any and all right to cause a marshalling of the assets of the Borrower or
any other action by any court or other governmental body with respect thereto or
to cause the Administrative Agent or any Lender to proceed against any security
for the Obligations or any other recourse that the Administrative Agent or any
Lender may have with respect thereto and further waives any and all requirements
that the Administrative Agent or any Lender institute any action or proceeding
at law or in equity, or obtain any judgment, against the Borrower or any other
Person, or with respect to any collateral security for the Obligations, as a
condition precedent to making demand on or bringing an action or obtaining
and/or enforcing a judgment against any Guarantor upon this Guaranty.  Each
Guarantor further acknowledges that time is of the essence with respect to the
Guarantor’s obligations under this Guaranty.  Any remedy or right hereby granted
that is found to be unenforceable as to any Person or under any circumstance,
for any reason, shall in no way limit or prevent the enforcement of such remedy
or right as to any other Person or circumstance, nor shall such unenforceability
limit or prevent enforcement of any other remedy or right hereby granted.


Section 6.                      No Subrogation.  Notwithstanding any payment or
payments made by the Guarantors hereunder, unless and until this Guaranty is no
longer effective under Section 17(a) hereof, each Guarantor waives all rights of
subrogation to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Person liable for payment of any of the
Obligations or any collateral security, guaranty, or right of offset held by the
Administrative Agent or any Lender for the payment of the Obligations, and each
Guarantor waives all rights to seek any recourse to or contribution or
reimbursement from the Borrower or any other Person liable for payment of any of
the Obligations in respect of payments made by the Guarantors hereunder.


Section 7.                      Application of Payments.  The Administrative
Agent may apply any and all payments upon the Obligations made by the Guarantors
or by any other Person, and/or the proceeds of any and all collateral or
security for any of the Obligations, on the Obligations in accordance with the
Credit Agreement.


Section 8.                      Recovery of Payment.  If any payment received by
the Administrative Agent and applied to the Obligations is subsequently set
aside, recovered, rescinded, or required to be returned for any reason
(including, without limitation, the bankruptcy, insolvency, or reorganization of
the Borrower or any other obligor), the Obligations to which such payment was
applied shall for the purposes of this Guaranty be deemed to have continued in
existence, notwithstanding such application, and this Guaranty shall be
enforceable as to such Obligations as fully as if such application had never
been made.  References in this Guaranty to “irrevocable payment” refer to
payments that cannot be set aside, recovered, rescinded, or required to be
returned for any reason.
 
 
 
4

--------------------------------------------------------------------------------

 
 
Section 9.                      Borrowers’ Financial Condition.  Each Guarantor
is familiar with the financial condition of the Borrower, and each Guarantor has
executed and delivered this Guaranty based on such Guarantor’s own judgment and
not in reliance upon any statement or representation of the Administrative
Agent.  The Administrative Agent shall have no obligation to provide any
Guarantor with any advice whatsoever or to inform any Guarantor at any time of
the Administrative Agent’s or any Lender’s actions, evaluations, or conclusions
on the financial condition or any other matter concerning the Borrower.


Section 10.                      Remedies.  All remedies afforded to the
Administrative Agent by reason of this Guaranty are separate and cumulative
remedies, no one of such remedies, whether or not exercised by the
Administrative Agent, shall be deemed to be in exclusion of any of the other
remedies available to the Administrative Agent, and no one of such remedies
shall in any way limit or prejudice any other legal or equitable remedy that the
Administrative Agent may have hereunder and with respect to the
Obligations.  Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Administrative Agent.


Section 11.                      Bankruptcy of a Borrower.  Each Guarantor
expressly agrees that its liabilities and obligations under this Guaranty shall
not in any way be impaired or otherwise affected by the institution by or
against the Borrower or any other Person of any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceedings, or any other similar
proceedings for relief under any bankruptcy law or similar law for the relief of
debtors; that any discharge of any of the Obligations pursuant to any such
bankruptcy or similar law or other law shall not diminish, discharge, or
otherwise affect in any way the obligations of the Guarantors under this
Guaranty; and that upon the institution of any of the above actions, such
obligations shall be enforceable against the Guarantors.


Section 12.                      Costs and Expenses.  The Guarantors shall pay
or reimburse the Administrative Agent on demand for all reasonable out-of-pocket
expenses paid or incurred by the Administrative Agent and any Lender, including
in each case filing and recording costs and reasonable fees, charges, and
disbursements of outside counsel (determined on the basis of such counsel’s
generally applicable rates, which may be higher than the rates such counsel
charges the Administrative Agent or applicable Lender in certain matters),
and/or the allocated costs of in-house counsel incurred from time to time,
arising out of or in connection with the collection and enforcement of this
Guaranty against the Guarantors or arising out of or in connection with any
failure of any Guarantor to fully and timely perform its obligations hereunder.


Section 13.                      Waivers and Amendments.  Except as otherwise
set forth in the Credit Agreement, this Guaranty can be waived, modified,
amended, terminated, or discharged only explicitly in a writing signed by the
Administrative Agent and the Guarantors.  A waiver so signed shall be effective
only in the specific instance and for the specific purpose given.
 
 
 
5

--------------------------------------------------------------------------------

 
 
Section 14.                      Notices.  Any notice or other communication to
any party in connection with this Guaranty shall be in writing and shall be sent
by manual delivery, overnight courier, or United States mail (postage prepaid)
addressed to such party at the address on the signature page hereof, or at such
other address as such specifies to the other party hereto in writing.  All
periods of notice shall be measured from the date of delivery if manually
delivered, from the first business day after the date of sending if sent by
overnight courier, or from four days after the date of mailing if mailed.


Section 15.                      Guarantor Acknowledgements.  Each Guarantor
hereby acknowledges that (a) counsel has advised such Guarantor in the
negotiation, execution, and delivery of this Guaranty, (b) the Administrative
Agent has no any fiduciary relationship to any Guarantor, the relationship being
solely that of debtor and creditor, and (c) no joint venture exists between any
Guarantor and the Administrative Agent.


Section 16.                      Representations and Warranties.  Each Guarantor
hereby represents and warrants to the Administrative Agent that it is a
corporation, limited liability company or limited partnership organized, validly
existing, and in good standing under the laws of the state in which it is
incorporated, organized or formed, as applicable, and has the power and
authority and the legal right to own and operate its properties and to conduct
the business in which it is currently engaged.  Each Guarantor further
represents and warrants to the Administrative Agent that:


(a)           It has the power, authority, and legal right to execute and
deliver, and to perform its obligations under, this Guaranty and has taken all
necessary action required by its form of organization to authorize such
execution, delivery, and performance.


(b)           This Guaranty constitutes its legal, valid, and binding obligation
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).


(c)           The execution, delivery, and performance of this Guaranty will not
(i) violate any provision of any law, statute, rule, or regulation or any order,
writ, judgment, injunction, decree, determination, or award of any court,
governmental agency, or arbitrator presently in effect applicable to such
Guarantor, (ii) violate or contravene any provision of such Guarantor’s
organizational documents, or (iii) result in a breach of or constitute a default
under any indenture, loan, or credit agreement or any other agreement, lease, or
instrument to which such Guarantor is a party or by which it or any of its
properties may be bound or result in the creation of any lien thereunder.  Such
Guarantor is not in default under or in violation of any such law, statute,
rule, regulation, order, writ, judgment, injunction, decree, determination, or
award or any such indenture, loan or credit agreement, or other agreement,
lease, or instrument in any case in which the consequences of such default or
violation could have a material adverse effect on its business, operations,
properties, assets, or condition (financial or otherwise).
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           No order, consent, approval, license, authorization, or validation
of, or filing, recording, or registration with, or exemption by, any
governmental or public body or authority on the part of such Guarantor that has
not been obtained is required to authorize, or is required in connection with
the execution, delivery, and performance of, or the legality, validity, binding
effect, or enforceability of, this Guaranty.


(e)           There are no actions, suits, or proceedings pending or, to such
Guarantor’s knowledge, threatened against or affecting it or any of its
properties before any court or arbitrator or any governmental department, board,
agency, or other instrumentality that, if determined adversely to it, would have
a material adverse effect on its business, operations, property, or condition
(financial or otherwise) or on its ability to perform its obligations hereunder.


(f)           Such Guarantor expects to derive benefits from the transactions
resulting in the Obligations.  The Administrative Agent may rely conclusively on
the continuing warranty, hereby made, that such Guarantor continues to be
benefited by the Lenders’ extension of credit accommodations to the Borrower,
the Administrative Agent shall have no duty to inquire into or confirm the
receipt of any such benefits, and this Guaranty shall be effective and
enforceable by the Administrative Agent without regard to the receipt, nature,
or value of any such benefits.


Section 17.                      Continuing Guaranty; Assignments under Credit
Agreement.  Except as otherwise set forth in the Credit Agreement, this Guaranty
shall (a) remain in full force and effect until irrevocable payment in full of
the Obligations and the expiration of the obligations, if any, of any Lender to
extend credit accommodations to the Borrower, (b) be binding upon the Guarantors
and their successors and assigns, and (c) inure to the benefit of, and be
enforceable by, the Administrative Agent, each Lender and their respective
successors, transferees, and assigns as permitted by the Credit
Agreement.  Without limiting the generality of the foregoing clause (c), each
Lender and the Administrative Agent may assign or otherwise transfer all or any
portion of their respective rights and obligations under the Credit Agreement to
any other Persons to the extent and in the manner provided in the Credit
Agreement and may similarly transfer all or any portion of their respective
rights under this Guaranty to such Persons.


Section 18.                      Reaffirmation.  Each Guarantor agrees when the
Administrative Agent so requests from time to time it will promptly execute and
deliver to the Administrative Agent a written reaffirmation of this Guaranty in
such form as the Administrative Agent reasonably requires.


Section 19.                      Revocation.  Notwithstanding any other
provision hereof, the Guarantors may revoke this Guaranty prospectively as to
future transactions by written notice to that effect actually received by the
Administrative Agent.  No such revocation shall release, impair, or affect in
any manner any liability hereunder with respect to Obligations created,
contracted, assumed, or incurred before the Administrative Agent receives such
notice; Obligations created, contracted, assumed, or incurred after the
Administrative Agent receives such notice pursuant to any contract entered into
prior to such receipt; any renewals or extensions thereof, theretofore or
thereafter made; any interest accrued or accruing on such Obligations; or all
other costs, expenses, and attorneys’ fees arising from such
Obligations.  Additionally, Guarantors may be released from this Guaranty in
accordance with the terms of the Credit Agreement.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Section 20.                      Governing Law and Construction.  THE VALIDITY,
CONSTRUCTION, AND ENFORCEABILITY OF THIS GUARANTY SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEBRASKA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL BANKS.  Whenever possible, each provision of this Guaranty and any
other statement, instrument, or transaction contemplated hereby or relating
hereto shall be interpreted so as to be effective and valid under such
applicable law, but if any provision of this Guaranty or any other statement,
instrument, or transaction contemplated hereby or relating hereto is held to be
prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision, the remaining provisions of this
Guaranty or any other statement, instrument, or transaction contemplated hereby
or relating hereto.


Section 21.                      Consent to Jurisdiction.  AT THE ADMINISTRATIVE
AGENT’S OPTION, THIS GUARANTY MAY BE ENFORCED IN ANY FEDERAL OR STATE COURT
SITTING IN LANCASTER COUNTY OR DOUGLAS COUNTY, NEBRASKA, AND EACH GUARANTOR
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT ANY GUARANTOR
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
GUARANTY, THE ADMINISTRATIVE AGENT AT ITS OPTION MAY HAVE THE CASE TRANSFERRED
TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER
CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.


Section 22.                      Waiver of Jury Trial.  EACH OF THE
GUARANTORSAND THE ADMINISTRATIVE AGENT AND EACH LENDER, BY ITS ACCEPTANCE OF
THIS GUARANTY, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY.


Section 23.                      Counterparts.  This Guaranty may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument.


Section 24.                      General.  All representations and warranties in
this Guaranty or any other agreement between the Guarantors, the Administrative
Agent and any Lender shall survive the execution, delivery, and performance of
this Guaranty and the creation and payment of the Obligations.  Captions in this
Guaranty are for reference and convenience only and shall not affect the
interpretation or meaning of any provision of this Guaranty.


[The next page is the signature page.]


 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the date
first above written.



 
GUARANTORS:
     
CABELA’S MARKETING AND BRAND MANAGEMENT, INC.
       
By:
/s/ Ralph W. Castner  
Name:
Ralph W. Castner
 
Title:
Executive Vice President, Secretary and Treasurer
             
CABELA’S OUTDOOR ADVENTURES, INC.
       
By:
/s/ Ralph W. Castner  
Name:
Ralph W. Castner
 
Title:
Executive Vice President, Secretary and Treasurer
             
CABELA’S RETAIL IL, INC.
       
By:
/s/ Ralph W. Castner  
Name:
Ralph W. Castner
 
Title:
Secretary and Treasurer
             
CABELA’S RETAIL LA, LLC
       
By:
/s/ Ralph W. Castner  
Name:
Ralph W. Castner
 
Title:
Executive Vice President, Secretary and Treasurer
             
CABELA’S RETAIL MO, LLC
       
By:
/s/ Ralph W. Castner  
Name:
Ralph W. Castner
 
Title:
Executive Vice President, Secretary and Treasurer





 
S-1
Guaranty

--------------------------------------------------------------------------------

 





 
CABELA’S TROPHY PROPERTIES, LLC
       
By:
/s/ Ralph W. Castner  
Name:
Ralph W. Castner
 
Title:
Secretary and Treasurer
             
CABELA’S VENTURES, INC.
       
By:
/s/ Ralph W. Castner  
Name:
Ralph W. Castner
 
Title:
Executive Vice President, Secretary and Treasurer
             
CABELA’S WHOLESALE, INC.
       
By:
/s/ Ralph W. Castner  
Name:
Ralph W. Castner
 
Title:
Executive Vice President, Secretary and Treasurer
     
Address for all Guarantors:
         
c/o Cabela’s Incorporated
   
One Cabela Drive
   
Sidney, NE 69260
   
Attn:  Ralph W. Castner
         
With a copy to:
         
Koley Jessen P.C., L.L.O.
   
One Pacific Place, Suite 800
   
1125 South 103rd Stree
   
Omaha, NE 68124
   
Attention:  Thomas F. Ackley
   





 
S-2
Guaranty

--------------------------------------------------------------------------------

 



 
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent
       
By:
 /s/ Stephen E. Carlton  
Name:
Stephen E. Carlton  
Title:
Managing Director            
Address:
         
U.S. Bank Capital Markets
   
Mail Location MK-WI-J35M
   
Milwaukee, Wisconsin 53202
   
Attention: Stephen E. Carlton
   



 
 
S-3
Guaranty
 

Return to Form 8-K [form8k.htm]